Citation Nr: 1530359	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  15-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a bilateral lower extremity disability, to include numbness, paresthesias and neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a vestibular disability, to include vertigo and Meniere's disease, to include as secondary to service-connected hearing loss.

(The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to an earlier effect date for the grant of a total disability rating for compensation purposes (TDIU) and entitlement to an earlier effective date for basic eligibility to Dependents' Educational Assistance are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran currently has pending claims for entitlement to an earlier effect date for the grant of a TDIU and entitlement to an earlier effective date for basic eligibility to Dependents' Educational Assistance, which are the subject of a separate decision because the Veteran is represented by a different representative on those claims.  See  BVA Directive 8430, § 14(c)(11) (where an appellant has different representatives on different issues, separate decisions will be issued on the matters addressed by each representative). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for additional development.  The Veteran asserts that he has several disabilities as a result of exposure to herbicides in service.  In a May 2010 statement, the Veteran stated that he was periodically assigned temporarily to units that were in the DMZ and he remembers going to Camp Casey on numerous occasion during the period of Agent Orange use.  The Veteran was stationed in South Korea at a time when herbicides were used.  However, his assigned unit was not stationed near the Korean DMZ.  An April 2009 response to a request to furnish any documents showing exposure to herbicides, the Joint Services Records Research Center (JSRRC) indicated there were no records of exposure to herbicides.  However, in the May 2010 statement, the Veteran gave more specific information about his alleged exposure to herbicides, including reporting that he went to Camp Casey.  The AOJ has not attempted to verify the Veteran's specific assertions regarding herbicide exposure.  Therefore, to satisfy VA's duty to assist, the Board finds that an attempt should be made to verify the Veteran's claimed exposure to herbicides at Camp Casey and the DMZ while on temporary duty.  

In regard to the Veteran's claim for entitlement to service connection for a vestibular disability, the Board finds that a new VA examination is necessary.  A November 2008 private physician note indicates that the Veteran "is always complaining of vertigo."  A February 2009 VA examiner found that a videonystagmography (VNG) study "was within normal limits except for calorific unilateral weakness to the right (this may indicate the pressure of a right peripheral vestibular lesion), but in order to corroborate this, MRI brain with contrast is a must."  The VA examiner was unable to do an MRI since the Veteran had a pacemaker.  He stated that he was unable to resolve this issue without resort to mere speculation.  The Veteran is competent to report symptoms capable of lay observation such as loss of balance and dizziness.  The VA examination report did not fully address whether the Veteran has a vestibular disability, to include vertigo or Meniere's disease.  Therefore, it is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the claim must be remanded for a new VA examination.

Additionally, the Veteran's VA treatment records appear to be incomplete.  A July 2005 VA Problem List indicates the Veteran had an active problem of "dizziness and giddiness," diagnosed in June 2002.  The Veteran's VA treatment records from June 2002 do not appear to be in the claims file.  An April 2011 VA treatment record indicates the Veteran complained of dizziness.  In the May 2010 statement, the Veteran stated that VA treating doctors have put on the record that his Meniere's syndrome/vertigo/imbalance is associated with the severe hearing loss.  The Veteran's VA treatment records from March 2012 have not been associated with the claims file.  As the records are relevant to the Veteran's claims, the Board requests the appellant's complete VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's complete VA treatment records, including records from June 2002, from June 2009 to June 2010 and from March 2012 to present.  If no records are available, the claims folder must indicate this fact.

2.  Contact the JSRRC and/or any other appropriate facility to attempt to verify the Veteran's claimed exposure to herbicides as a communications specialist/wireman in the Korean DMZ during temporary duty and at Camp Casey.  See May 2010 statement.  If necessary, contact the Veteran to request specific information regarding the dates and locations of his temporary duty assignments and time at Camp Casey.

3.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

(a)  Identify whether the Veteran has a vestibular disorder, to include Meniere's disease and vertigo.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any vestibular disorder identified, to include Meniere's disease and/or vertigo is etiologically related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any vestibular disorder identified, to include Meniere's disease and/or vertigo, is caused or aggravated by service-connected hearing loss and tinnitus.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




